OFFICE       OF THE      ATTORNEY GENERAL               OF TEXAS
                                           AUSTIN




xon. John 1. Boll Oh8uinwl
louse Liqucrr s&f*             Cafmittes
~0~80    0r n0gt08mdf~08
AUorafA,   Tour

886s~   8frt




                                                                a 0r Toxar, belag
                                                                                          ,




                                                      oeZl6d fnto 8peeial,eselon,
                                                    utSons1 IPaaUats,4sfiaad thr




                                s dLbtille6         rpirits,18 aold or Off~S-
                                4tor4ge    purpo8.8     by the drink or in
                                d OOllt6iBOr8,      Or   8Ilt   phC@    +hW*      say
                                8014    or ofiorod  for sale for human
                               he premlssr     rhero aold.-
          A   ooa8titution6Z        grorisioauy          not    a666   Oil6   thfitg    tod6l
sad saother tmofrw.                ft mart hate a e?ifam               maala&          We doubt
it e de&+arkent OS the State Wvammmt          whore Jurlrdietion ir
lialte$by        looartitutional   ~rotlr~onmaa~bar. the oontinuit&
power    to   ahang* the oonrtitutloaal  llmltrtionr.
      a.    Job    J.   Bell, tobruary 84, 1939, Page 8.



        The driinitionOS tha tom, lope+ ~looa,' oontalaedin
thr      aifthe I&@rlaturr p888ed ooatamponaaourl~with
           Aot                                         the
adoption or the u*admat     ii not sontrollln(l,
latitlebto wut might ia dotonrinin6th e           lmot
upon rhloh tha moQl@ voted,   and t$o b&lSl~tUre,
oplalon,~7 not now detine tke tom, "opm saloon,"88 belly
sassthingditr0rm tramwhat it was ~oarr~ll~uadorrtfaod
to be at the tlu the poop10toted on the propositionthat
-the open dooa shall be and 18 hereby prohlbltrd.*
                 Ua thrreiorrlwuer     tlmt   Nouns Bill No. E8? 18, in our
OQilliOli,        UilOOll8titUtiOM~.




                          .